Birdsong, Judge,
concurring specially.
This special concurrence is written to stress certain matters which I deem important in the disposition of this case.
In addition to the facts stated by the majority, it is important to emphasize that the police in their affidavit requested a warrant which authorized them to search other persons found on the premises, but the magistrate signed a warrant which contained authorization to search the residence of a man named Ronnie. Thus, we are not asked to construe the scope of a warrant containing a general provision authorizing the search of anyone found on the premises.
Appellant was found sitting on a bed in the bedroom with another man. Both men were patted down for weapons; No drugs were found on appellant and neither was any object found on him which felt like a weapon. Appellant subsequently was subjected to a search, apparently based on the officers’ belief they were executing the terms of the search warrant, and at this time drugs were found on his person. The record is devoid of any testimony by the police officers that they had reason to believe appellant was armed and dangerous at the time he was searched, or that they had reason to believe appellant *244was in the possession of contraband which he might destroy or conceal.
Decided July 5, 1990.
Brett W. Ladd, for appellant.
Darrell E. Wilson, District Attorney, Mickey R. Thacker, Assistant District Attorney, for appellee.
This case clearly is distinguishable from Travis v. State, 192 Ga. App. 695 (385 SE2d 779) where appellant’s presence on the premises at the time the warrant was executed, coupled with his flight, provided probable cause for a belief that he was in possession of, or was at least a party to the possession of, unlawful contraband; thereby warranting his lawful custodial arrest and search pursuant thereto. Id. at 696. Likewise, Jenkins v. State, 184 Ga. App. 844 (363 SE2d 35) is distinguishable as, unlike the case sub judice, the Jenkins warrant authorized not only a search of the premises and two named individuals, but of “other persons” as well.
“A citizen does not, by mere presence at a suspect place, lose his constitutional right from unreasonable search of his person and his property to which he otherwise would be entitled.” Collins v. State, 187 Ga. App. 430, 431-432 (370 SE2d 648), citing United States v. Di Re, 332 U. S. 581 (2) (68 SC 222, 92 LE 210) and Wood v. State, 224 Ga. 121, 124 (160 SE2d 368). Even searches of “other persons” on premises being searched under a warrant are illegal, absent independent justification for a search of the person. Bundy v. State, 168 Ga. App. 90 (308 SE2d 213); Childers v. State, 158 Ga. App. 613 (281 SE2d 349); Wyatt v. State, 151 Ga. App. 207, 208 (259 SE2d 199); Hayes v. State, 141 Ga. App. 706, 708 (234 SE2d 360); Smith v. State, 139 Ga. App. 129, 130 (1) (227 SE2d 911); Brown v. State, 133 Ga. App. 500 (211 SE2d 438). The record fails to demonstrate a lawful basis for the subsequent search of appellant for drugs, conducted a short time after his legitimate but uneventful pat down for weapons. Accordingly, I concur with the majority.
I am authorized to state that Presiding Judge Banke joins in this special concurrence.